- Midland National Life Insurance Company Jason L. Bradshaw Senior Variable Compliance Consultant North American Companies for Life and Health Insurance 525 West Van Buren · Chicago, Illinois 60607 Phone: 800.800.3656, Ext. 27878 · Fax: 312.648.7778 E-Mail : jbradshaw@sfgmembers.com September 25, 2012 Securities and Exchange Commission treet, N.E. Washington, DC 20549 RE: Midland National Life Separate Account A File Number 33-76318 – VUL2 Variable Life Insurance Policies Commissioners: Enclosed for filing is a copy of Post-Effective Amendment Number 18 to the above referenced Form N-6 Registration Statement. This amendment is being filed pursuant to paragraph (b) of Rule 485, and pursuant to subparagraph (b) (4) of that Rule, we certify the amendment does not contain disclosure which would render it ineligible to become effective pursuant to said paragraph (b). If you have any comments or questions about this filing, please contact Fred Bellamy of Sutherland Asbill & Brennan LLP at 202-383-0126 or fred.bellamy@sutherland.com. Sincerely, /s/ Jason L. Bradshaw Jason L. Bradshaw Senior Variable Compliance Consultant cc: Frederick R. Bellamy Sutherland Asbill & Brennan LLP As filed with the Securities and Exchange Commission on September 25, 2012 Registration File No. 33-76318 811-05271 SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-6 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 [ ] PRE-EFFECTIVE AMENDMENT NO. [ ] POST-EFFECTIVE AMENDMENT NO. _ 18 [ X ] and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 [ ] AMENDMENT NO. [ X ] (Check appropriate box or boxes.) Midland National Life Separate Account A (Exact name of registrant) MIDLAND NATIONAL LIFE INSURANCE COMPANY (Name of depositor) One Sammons Plaza Sioux Falls, South Dakota 57193-9991 (Address of depositor’s principal executive offices) Depositor’s Telephone Number, including Area Code: (605) 335-5700 Victoria E. Fimea Copy to: Senior Vice President, General Counsel & Secretary Midland National Life Insurance Company Frederick R. Bellamy, Esq. One Sammons Plaza Sutherland Asbill & Brennan LLP Sioux Falls, South Dakota 57193-9991 1275 Pennsylvania Avenue, N.W. (Name and address of agent for service) Washington, DC 20004-2415 Approximate Date of Proposed Public Offering: As soon as practicable after the effective date of this registration statement. It is proposed that this filing will become effective (check appropriate box): o immediately upon filing pursuant to paragraph (b) S on October 1, 2012 pursuant to paragraph (b) £ 60 days after filing pursuant to paragraph (a)(i) o on pursuant to paragraph (a)(i) of Rule 485 If appropriate check the following box: o This post-effective amendment designates a new effective date for a new effective date for a previously filed post-effective amendment Title of Securities Being Registered: Variable Universal Life 2 Interests in Individual Flexible Premium Variable Life Insurance Policies VARIABLE UNIVERSAL LIFE 2 Flexible Premium Variable Universal Life Insurance Contract Issued By: Midland National Life Insurance Company One Sammons Plaza · Sioux Falls, SD 57193 (605) 373-2207 (telephone) · (800) 272-1642 (toll-free telephone) (877) 841-6709 (toll-free facsimile for transaction requests) (877) 208-6136 (toll-free facsimile for service requests) through the Midland National Life Separate Account A Variable Universal Life 2 (the “contract”) is a life insurance contract issued by Midland National Life Insurance Company. The contract: provides insurance coverage with flexibility in death benefits and premiums; pays a death benefit if the Insured person dies while the contract is still inforce ; can provide substantial contract fund build-up on a tax-deferred basis. However, there is no guaranteed contract fund for amounts You allocate to the Investment Divisions . You bear the risk of poor investment performance for those amounts. lets You borrow against Your contract, withdraw part of the net cash surrender value , or completely surrender Your contract. There may be tax consequences to these transactions. Loans and withdrawals affect the contract fund , and may affect the death benefit . The contract is no longer offered for sale. Existing contract owners may continue to pay additional premiums to their contracts. You may decide how much Your premiums will be and how often You wish to pay them, within limits. You may also increase or decrease the amount of insurance protection, within limits. Depending on the amount of premiums paid, this may or may not be a Modified Endowment Contract (“ MEC ”). If it is a MEC , then loans and withdrawals may have more adverse tax consequences than otherwise. You may allocate Your contract fund to Our General Account and up to ten investment divisions . Each division invests in a specified mutual fund portfolio. The mutual fund portfolios are part of the following series funds or trusts: 1. AIM Variable Insurance Funds (Invesco Variable Insurance Funds), 2. The Alger Portfolios, 3. American Century Variable Portfolios, Inc., 4. Fidelity ® Variable Insurance Products, 5. Goldman Sachs Variable Insurance Trust, 6. Lord Abbett Series Fund, Inc., 7. MFS ® Variable Insurance Trusts, 8. Neuberger Berman Advisers Management Trust, 9. PIMCO Variable Insurance Trust, ProFunds Trust, Van Eck VIP Trust, and Vanguard ® Variable Insurance Funds You can choose among the fifty-eight investment divisions listed on the following page. Your contract fund in the investment divisions will increase or decrease based on investment performance. You bear this risk. You could lose the amount You invest and lose Your insurance coverage due to poor investment performance. No one insures or guarantees the contract fund allocated to the investment divisions . Separate prospectuses describe the investment objectives, policies and risks of the portfolios. The Securities and Exchange Commission has not approved or disapproved of these securities or determined if this prospectus is truthful or complete. Any representation to the contrary is a criminal offense. October 1, 2012 SEPARATE ACCOUNT INVESTMENT PORTFOLIOS Alger Capital Appreciation Portfolio Invesco V.I. Global Health Care Fund Alger Large Cap Growth Portfolio Invesco V.I. International Growth Fund Alger Mid Cap Growth Portfolio Lord Abbett Series Fund, Inc. Calibrated Dividend Growth Portfolio2 American Century VP Capital Appreciation Fund Lord Abbett Series Fund, Inc. Growth and Income Portfolio American Century VP International Fund Lord Abbett Series Fund, Inc. International Opportunities Portfolio American Century VP Value Fund Lord Abbett Series Fund, Inc. Mid Cap Stock Portfolio3 Fidelity VIP Asset ManagerSM Portfolio MFSâ VIT Growth Series Fidelity VIP Asset Manager: Growthâ Portfolio MFSâ VIT New Discovery Series Fidelity VIP Balanced Portfolio MFSâ VIT Research Series Fidelity VIP Contrafundâ Portfolio MFSâ VIT Total Return Series Fidelity VIP Equity-Income Portfolio MFSâ VIT Utilities Series Fidelity VIP Freedom 2010 Portfolio Neuberger Berman AMT Mid Cap Intrinsic Value Portfolio4 Fidelity VIP Freedom 2015 Portfolio PIMCO VIT High Yield Portfolio Fidelity VIP Freedom 2020 Portfolio PIMCO VIT Real Return Portfolio Fidelity VIP Freedom 2025 Portfolio PIMCO VIT Total Return Portfolio Fidelity VIP Freedom 2030 Portfolio ProFund VP Japan Fidelity VIP Freedom Income Portfolio ProFund VP Oil & Gas Fidelity VIP Growth & Income Portfolio ProFund VP Small-Cap Value Fidelity VIP Growth Opportunities Portfolio ProFund VP Ultra Mid-Cap Fidelity VIP Growth Portfolio Van Eck VIP Global Hard Assets Fund Fidelity VIP High Income Portfolio VanguardÒ VIF Balanced Portfolio Fidelity VIP Index 500 Portfolio VanguardÒ VIF High Yield Bond Portfolio Fidelity VIP Investment Grade Bond Portfolio VanguardÒ VIF International Portfolio Fidelity VIP Mid Cap Portfolio VanguardÒ VIF Mid-Cap Index Portfolio Fidelity VIP Money Market Portfolio VanguardÒ VIF REIT Index Portfolio Fidelity VIP Overseas Portfolio VanguardÒ VIF Short-Term Investment-Grade Portfolio Goldman Sachs VIT Large Cap Value Fund VanguardÒ VIF Small Company Growth Portfolio Goldman Sachs VIT Structured Small Cap Equity Fund VanguardÒ VIF Total Bond Market Index Portfolio Invesco V.I. Diversified Dividend Fund1 VanguardÒ VIF Total Stock Market Index Portfolio 1Formerly Invesco V.I. Dividend Growth Fund2Formerly Lord Abbett Series Fund, Inc. Capital Structure Portfolio 3Formerly Lord Abbett Series Fund, Inc. Mid Cap Value Portfolio 4Formerly Neuberger Berman AMT Regency Portfolio This prospectus generally describes only the variable portion of the contract, except where the General Account is specifically mentioned. Buying this contract might not be a good way of replacing Your existing insurance or adding more insurance if You already own a flexible premium variable life insurance contract. You should read this prospectus and the current prospectuses for the funds carefully and keep them for future reference. TABLE OF CONTENTS CONTRACT BENEFITS / RISKS SUMMARY Error! Bookmark not defined. CONTRACT BENEFITS. Error! Bookmark not defined. Death Benefits. 6 Flexible Premium Payments. 6 Asset Allocation Program 6 Minimum Premium Benefit 6 Benefits of the Contract Fund. 6 Tax Benefits. 7 Additional Benefits. 7 CONTRACT RISKS. Error! Bookmark not defined. Investment Risk. 7 Surrender Charge Risk. 8 Withdrawing Money. 8 Risk of Lapse. 8 Loan Risks. 8 Tax Risks. 8 Risk of Increases in Charges. 9 Portfolio Risks. 9 FEE TABLE. Error! Bookmark not defined. SUMMARY OF VARIABLE UNIVERSAL LIFE 2. Error! Bookmark not defined. Death Benefit Options. Error! Bookmark not defined. Flexible Premium Payments. Error! Bookmark not defined. Investment Choices. Error! Bookmark not defined. Your Contract Fund Error! Bookmark not defined. Transfers. 15 Contract Loans. 15 Withdrawing Money. 16 Surrendering Your Contract 16 Deductions and Charges. Error! Bookmark not defined. Deductions From Your Premiums. 16 Deductions From Your Contract Fund. 17 Surrender Charge. 17 Additional Information About The Contracts. Error! Bookmark not defined. Your Contract Can Lapse. 18 Correspondence, Inquiries, and Transactions. 18 State Variations. 19 Tax-Free “Section 1035” Exchanges. 19 DETAILED INFORMATION ABOUT VARIABLE UNIVERSAL LIFE 2. Error! Bookmark not defined. Insurance Features. Error! Bookmark not defined. How the Contracts Differ From Whole Life Insurance. 20 Application for Insurance. 20 Death Benefit 21 Notice and Proof of Death. 21 Payment of Death Benefits and Lump Sum Payments. 21 Maturity Benefit 22 Changes In Variable Universal Life 2. 22 Changing The Face Amount of Insurance. 23 Changing Your Death Benefit Option. 24 When Contract Changes Go Into Effect 24 Flexible Premium Payments. 24 Allocation of Premiums. 26 Additional Benefits. 26 Separate Account Investment Choices. Error! Bookmark not defined. Our Separate Account And Its Investment Divisions. 31 The Funds. 31 Investment Policies Of The Portfolios. 31 Effects of Market Timing. 36 Charges In The Funds. 37 Asset Allocation Program Error! Bookmark not defined. General 37 The Asset Allocation Models. 38 The Current Models. 38 Selecting an Asset Allocation Model 40 Periodic Updates of Asset Allocation Models and Notices of Updates. Error! Bookmark not defined. Other Information. Error! Bookmark not defined. Using Your Contract Fund Error! Bookmark not defined. The Contract Fund. 41 Amounts In Our Separate Account 42 How We Determine The Accumulation Unit Value. 42 Contract Fund Transactions and “Good Order”. 42 Transfer Of Contract Fund. 43 Transfer Limitations. 44 Dollar Cost Averaging. 46 Portfolio Rebalancing. 47 Contract Loans. 47 Withdrawing Money From Your Contract Fund. 49 Surrendering Your Contract 50 The General Account Error! Bookmark not defined. Deductions and Charges. Error! Bookmark not defined. Deductions From Your Premiums. 51 Charges Against The Separate Account 51 Monthly Deductions From Your Contract Fund. 52 Transaction Charges. 53 How Contract Fund Charges Are Allocated. 54 Loan Charge. 54 Surrender Charge. 54 Portfolio Expenses. 56 TAX EFFECTS. Error! Bookmark not defined. Introduction Error! Bookmark not defined. Tax Status of the Contract Error! Bookmark not defined. Tax Treatment of Contract Benefits. Error! Bookmark not defined. In General 57 Modified Endowment Contracts (“MEC”) 57 Distributions Other Than Death Benefits from Modified Endowment Contracts. 57 Distributions Other Than Death Benefits from Contracts that are not Modified Endowment Contracts. 58 Investment in the Contract 58 Contract Loans and the Benefit Extension Rider 58 Withholding. 59 Life Insurance Purchases by Residents of Puerto Rico. 59 Life Insurance Purchases by Nonresident Aliens and Foreign Corporations. 59 Multiple Contracts. 59 Continuation of Contract Beyond Age 100. 59 Section 1035 Exchanges. 59 Living Needs Rider 59 Business Uses of Contract 60 Employer-Owned Life Insurance Contracts. 60 Non-Individual Owners and Business Beneficiaries of Contracts. 60 Split-Dollar Arrangements. 60 Alternative Minimum Tax. 61 Estate, Gift and Generation-Skipping Transfer Tax Considerations. 61 Medicare Tax on Investment Income. 61 Foreign Tax Credits. 61 Possible Tax Law Changes. 62 Our Income Taxes. 62 ADDITIONAL INFORMATION ABOUT THE CONTRACTS. Error! Bookmark not defined. Your Right To Examine this Contract Error! Bookmark not defined. Your Contract Can Lapse. Error! Bookmark not defined. You May Reinstate Your Contract Error! Bookmark not defined. Contract Periods And Anniversaries. Error! Bookmark not defined. Maturity Date. Error! Bookmark not defined. We Own The Assets Of Our Separate Account Error! Bookmark not defined. Changing the Separate Account Error! Bookmark not defined. Limits On Our Right To Challenge The Contract Error! Bookmark not defined. Your Payment Options. Error! Bookmark not defined. Lump Sum Payments. 65 Optional Payment Methods. 66 Your Beneficiary Error! Bookmark not defined. Assigning Your Contract Error! Bookmark not defined. When We Pay Proceeds From This Contract Error! Bookmark not defined. CHANGE OF ADDRESS NOTIFICATION Error! Bookmark not defined. Your Voting Rights As An Owner Error! Bookmark not defined. Distribution of the Contracts. Error! Bookmark not defined. Legal Proceedings. Error! Bookmark not defined. Financial Statements. Error! Bookmark not defined. Definitions. Error! Bookmark not defined. APPENDIX A Error!
